Citation Nr: 1416696	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bronchial asthma.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lung disorder, other than bronchial asthma.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) in the Army National Guard from February 1974 to June 1974, and active duty service in the Army from October 1977 to March 1978.

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, it is unclear from the claims file whether there are additional service records pertaining to the Veteran's service with the U.S. Army and the National Guard for the period of January 4, 1974 to October 6, 1977.  Therefore, the RO should obtain any outstanding records and incorporate them into the claims file.

Additionally, the record suggests additional VA and private medical records may be absent from the claims file.  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding Army and National Guard service treatment and personnel records, to include all examination reports rendered in connection with the Veteran's entry onto active duty in October 1977.  If these documents are not available, or further attempts to secure them would be futile, a negative response to that effect is required from the appropriate location(s), and a formal finding of unavailability must be made.  Additionally, the Veteran should be accorded the opportunity to furnish such records directly to VA.  Any records secured should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records secured should be associated with the claims file.

3.  Request that the Veteran furnish all dates and places of treatment for his back and lung disabilities, including but not limited to the Veteran's reported hospitalization at Fort Smith for a back injury in 1973, his reported 1982 and 1983 treatment by Dr. Lee for asthma, his reported 1986 back surgery at Muskogee Regional Medical Center, as well as a reported back surgery in 1992.  After obtaining authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records secured should be associated with the claims file.

4.  Ensure completion of the foregoing and any other development deemed necessary, then return the claims file to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


